DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 11/2/2021.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claims 1-20 are subject to examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan et al. U.S. Patent #10,908,940 (hereinafter Farhan) in view of Parees et al. U.S. Patent Publication # 2019/0220319 (hereinafter Parees) further in view of Nainar et al. U.S. Patent Publication # 2019/0297011 (hereinafter Nainar)
With respect to claim 1, Farhan teaches a method comprising: 
-receiving, with a computer virtualization scheduler, network locality information for virtualization equipment (i.e. dynamic virtual server manager may slice the rack vertically instead of horizontally by organizing servers from pools of server components mounted throughout the rack) indicative of a physical topology of the virtualization equipment within a data center(column 7 lines 2-21) 
-receiving, network utilization information for virtualization equipment (i.e. network bandwidth requirement indicate an amount of bandwidth to and from the virtual server that will be required to execute the workload) (column  17 lines 20-27) indicative of available network bandwidth (i.e. requires particular amount of bandwidth external to the virtual server to communicate with outside parties) and network latency (i.e. storage access requirement attribute defined in terms of latency for access to data stored by a virtual server for the workload such as latency time) on paths interconnecting nodes of the virtualization equipment through a network (i.e. communicate with virtual server and web server through network)(column 17 lines 4-11, 20-27)
determining, based on the received network locality information and the received network utilization information, virtualization workload placement in order to maximize the available network bandwidth (i.e. adjusting by changing in network bandwidth workload dimension) and minimize the network latency between the virtualization equipment (i.e. low and medium latency) (column 10 lines 5-22, lines 55-61) (column  17 lines 20-27)
Farhan does not explicitly teach the compute virtualization scheduler.  
Parees teaches compute virtualization scheduler (i.e. container scheduler)(paragraph 23) receiving  with a computer virtualization scheduler, network locality information for virtualization equipment (Paragraph 23-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Parees’s teaching in Farhan’s teaching to come up with having compute virtualization scheduler to receiving network locality information and network utilization information.  The motivation for doing so would be so based on the information the scheduler and assign or evict workload from the hosts (Paragraph 56-57)

Nainar teaches receiving network locality information for virtualization equipment indicative of a physical topology of the virtualization equipment within a data center (i.e. network includes any number of physical or virtual routers or switches or fowarders that enable packets to move from one network element to another.  Furthermore, network topology including host or node that hosts an In-situ operations, administration and maintenance (IOAM) agent and associated IOAM logic to obtain intra-host IOAM data for packets transiting a container network environment)(Paragraph 19-20, 23, 25,); and receiving network utilization information indicative of available network bandwidth and network latency on path interconnecting nodes of the virtualization equipment through a network (i.e. path of a packet  wherein packet transmits containers and other elements on the node including vSwitch, POD1, POD2 including containers and sent back to analytics node.  The analytic node may then process the data and output IOAM data analytics (e.g. packet path metrics, throughput and latency)) (Paragraph 25, 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Nainar’s teaching in Farhan and Parees’s teaching to come up with having locality information indicative of physical topology of the virtualization equipment and receiving network utilization information indicative of network latency and bandwidth.  The motivation for doing so would be to find out summary IOAM data which might include not only summary (packet path) IOAM data, but also data indicating what specific actions or transformation may have occurred to a given packet during its transit through the node (Paragraph 26).
With respect claim 2, Farhan, Parees and Nainar teaches the method of claim 1, but Parees further teaches wherein the computer virtualization scheduler is a containerized application scheduler (Paragraph 23)

With respect claim 4, Farhan, Parees and Nainar teaches the method of claim 1, but Parees further teaches wherein the virtualization equipment includes servers for running containerized applications (i.e. application to launch a container or group of container (e.g. kubernetes pods)) (Paragraph 24)
With respect claim 6, Farhan, Parees and Nainar teaches the method of claim 1, but Farhan further teaches wherein determining virtualization workload placement is further based on other factors, including Central Processing Unit (CPU) (i.e. adding additional dual core processor or by running number of active threads), memory (i.e. changing memory workload dimension) , and storage utilization (i.e. storage access) (column 10 lines 29-61)
With respect claim 7, Farhan, Parees and Nainar teaches the method of claim 1, but Farhan further teaches wherein the physical topology includes information indicative of a rack of multiple racks of the data center within which the virtualization equipment is located (i.e. slice the rack vertically by organizing servers from pools of server components mounted through the track and maybe included in multiple rack in common data center or my be included in common rack) (column 7 lines 5-27)
With respect claim 8, Farhan, Parees and Nainar teaches the method of claim 1, but Farhan further teaches physical topology includes information indicative of a single rack of the data center within which the virtualization equipment is located (i.e. common rack) (column 7 lines 13-15)
With respect claim 9, Farhan, Parees and Nainar teaches the method of claim 1, but Parees further teaches wherein the determined virtualization workload placement includes selecting a plurality of servers to run a containerized microservice or application (Paragraph 24)
With respect claim 11, Farhan, Parees and Nainar teaches the method of claim 1, but Parees further teaches wherein determining virtualization workload placement includes prioritizing nodes based .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan et al. U.S. Patent #10,908,940 (hereinafter Farhan) in view of Parees et al. U.S. Patent Publication # 2019/0220319 (hereinafter Parees) further in view of Nainar further in view of Rodriguez et al. U.S. Patent Publication # 2019/0266453 (hereinafter Rodriguez)
With respect claim 10, Farhan, Parees and Nainar teaches the method of claim 1, but fails to further teaches wherein the network locality information is inputted via labels by a network administrator. Rodriguez further teaches wherein the network locality information is inputted via labels by a network administrator (i.e. an administrator may manually enter the appropriate information in the database with respect to specific details of the components  as well as label of POD rack date)(Paragraph 27, 37-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rodriguez’s in Farhan, Parees and Nainar’s teaching to come up with inputting labels by a network administrator.  The motivation for doing so would be to identify the various components and their attributes (Paragraph 27)
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. U.S. Patent # 9,130,844 (hereinafter Malik) in view of Nainar et al. U.S. Patent Publication # 2019/0297011 (hereinafter Nainar)
With respect to claim 12, Malik teaches a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause a computer processor to: 
determine, containerized application workload placement based on equipment locality information within a common data center (i.e. efficiently execute workload across compute domain based 
assign a workload to virtualization equipment within the data center based on the equipment locality information in order to improve overall network utilization (i.e. inserting workload for execution into one or more specific server nodes with sufficient available capacity)(column 6 lines 55-67) (column 7 lines 1-7)
Malik does not explicitly wherein the equipment locality information is indicative of a physical topology of the virtualization equipment within the common data center; and assign a workload to improve overall network utilization of available bandwidth on paths interconnecting the plurality of nodes via a network.
Nainar teaches wherein the equipment locality information is indicative of a physical topology of the virtualization equipment within the common data center (i.e. network includes any number of physical or virtual routers or switches or fowarders that enable packets to move from one network element to another.  Furthermore, network topology including host or node that hosts an In-situ operations, administration and maintenance (IOAM) agent and associated IOAM logic to obtain intra-host IOAM data for packets transiting a container network environment)(Paragraph 19-20, 23, 25,); and assign a workload to a node of a plurality of nodes of the virtualization equipment within the data center based on the equipment locality information to improve overall network of available bandwidth on paths interconnecting the plurality of nodes via a network (i.e. path of a packet  wherein packet transmits containers and other elements on the node including vSwitch, POD1, POD2 including containers and sent back to analytics node.  The analytic node may then process the data and output IOAM data analytics (e.g. packet path metrics, throughput and latency)) (Paragraph 25, 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Nainar’s teaching in Malik’s teaching to come up with having locality information indicative of physical topology of 
With respect to claim 13, Malik teaches the medium of claim 12,  wherein the workload placement is determined to minimize a number of hops between the plurality of nodes of the virtualization equipment (column 6 lines 8-20)
With respect to claim 14, Malik teaches the medium of claim 12,  wherein the workload placement is determined by prioritizing those nodes of the plurality of node of the virtualization equipment that lead to a reduction in a number of hops for a containerized application (column 6 lines 8-20)
With respect to claim 15, Malik teaches the medium of claim 12, wherein the workload placement is determined by prioritizing high-bandwidth links between the plurality of nodes (i.e. high-speed deterministic network infrastructure) between nodes in a data center  (column 6 lines 8-20)
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Nainar further in view of Memom et al. U.S. Patent Publication # 2020/0028894 (hereinafter Memom)
With respect to claim 16, Malik and Nainar teaches the medium of claim 12, but fails to teach wherein the workload placement is determined by ranking available nodes in a data center based in part on location and bandwidth.
Memom teaches workload placement is determined by ranking available nodes in a data center based in part on location and bandwidth (Paragraph 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Memom’s teaching in Malik and Nainar’s teaching to come up with ranking a set of potential containerization nodes based on a physical location.  The motivation for doing so would be to maximize storage access performance precipitated by the local data access (Paragraph 79)
21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan et al. U.S. Patent #10,908,940 (hereinafter Farhan) in view of Nainar et al. U.S. Patent Publication # 2019/0297011 (hereinafter Nainar)
With respect to claim 21, Farhan teaches a system comprising: a processing resource; and a memory resource storing machine readable instructions to cause the processing resource to:
-receive network locality information for virtualization equipment (i.e. dynamic virtual server manager may slice the rack vertically instead of horizontally by organizing servers from pools of server components mounted throughout the rack) indicative of a physical topology of the virtualization equipment within a data center(column 7 lines 2-21) Examiner would like to point out that network locality information as referred in the specification is physical topology information of virtualization equipment within single rack and/or multiple rack.
-receive network utilization information for virtualization equipment (i.e. network bandwidth requirement indicate an amount of bandwidth to and from the virtual server that will be required to execute the workload) (column  17 lines 20-27) indicative of available network bandwidth (i.e. requires particular amount of bandwidth external to the virtual server to communicate with outside parties) and network latency (i.e. storage access requirement attribute defined in terms of latency for access to data stored by a virtual server for the workload such as latency time) on paths interconnecting nodes of the virtualization equipment through a network (i.e. communicate with virtual server and web server through network)(column 17 lines 4-11, 20-27)
-determine, based on the received network locality information and the received network utilization information, virtualization workload placement in order to maximize available network bandwidth (i.e. adjusting by changing in network bandwidth workload dimension) and minimize network latency between virtualization equipment (i.e. low and medium latency) (column 10 lines 5-22, lines 55-61) (column  17 lines 20-27)

Nainar teaches receiving network locality information for virtualization equipment indicative of a physical topology of the virtualization equipment within a data center (i.e. network includes any number of physical or virtual routers or switches or fowarders that enable packets to move from one network element to another.  Furthermore, network topology including host or node that hosts an In-situ operations, administration and maintenance (IOAM) agent and associated IOAM logic to obtain intra-host IOAM data for packets transiting a container network environment)(Paragraph 19-20, 23, 25,); and receiving network utilization information indicative of available network bandwidth and network latency on path interconnecting nodes of the virtualization equipment through a network (i.e. path of a packet  wherein packet transmits containers and other elements on the node including vSwitch, POD1, POD2 including containers and sent back to analytics node.  The analytic node may then process the data and output IOAM data analytics (e.g. packet path metrics, throughput and latency)) (Paragraph 25, 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Nainar’s teaching in Farhan and Parees’s teaching to come up with having locality information indicative of physical topology of the virtualization equipment and receiving network utilization information indicative of network latency and bandwidth.  The motivation for doing so would be to find out summary IOAM data which might include not only summary (packet path) IOAM data, but also data indicating what specific actions or transformation may have occurred to a given packet during its transit through the node (Paragraph 26).
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan in view of Nainar in view of Grimm et al. U.S. Patent Publication # 2016/0217050 (hereinafter Grimm) in view of Memom et al. U.S. Patent Publication # 2020/0028894 (hereinafter Memom)

Grimm further teaches the system of claim 21, wherein the instruction further cause the processing resource (Paragraph 3, 14-15) to  rank a set of potential containerization nodes (i.e. ranking the containers in terms of the level of usage of the resource) within the virtualization equipment (i.e. virtual machines/nodes) (Paragraph 14) data center compared to other nodes within the data center (Paragraph 43); and select nodes to run a containerized application based on the ranked set of nodes (i.e. select one or more of top ranked containers to run the resource/application) (Paragraph 43, 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Grimm’s teaching in Farhan and Nainar’s teaching in ranking and selecting a subset of the potential containerization nodes to run a containerized application.  The motivation for doing so would be to select higher ranking can be attributed to a VC having a nearest proximity and/or a least cost networking path (Paragraph 79)
Farhan, Nainar and Grimm does not teach based in part on a physical location of each node of the set of potential containerization nodes compared to other nodes of the set of potential containerization nodes.
Memom teaches rank a set of potential containerization nodes within the virtualization equipment (i.e. ranking the VC including candidate VCs)  based in part on a physical location of the set of potential containerization nodes (i.e. candidate VC) compared to other nodes of the set of potential containerization nodes (i.e. candidate VC can also be ranked for selection based on location of each node) (Paragraph 78-79); selecting a subset of the set of potential containerization nodes (i.e. selecting a VC) to 
With respect to claim 18, Farhan, Nainar, Grimm and Memom teaches the system of claim 17, but Grimm further teaches wherein the instructions are to cause the processing resource to rank the set of potential containerization nodes based on network utilization of each node of the set of potential containerization (Paragraph 43, 44, 47-48)
With respect to claim 19, Farhan, Nainar, Grimm and Memom teaches the system of claim 17, but Grimm further teaches wherein the instructions further cause the processing resource to provide a default approach for ranking the set of potential containerization nodes (i.e. ranking the containers) (Paragraph 43), while allowing for application-specific customization of the ranked set of potential containerization nodes (i.e. not selecting the highest ranked)(Paragraph 43)
With respect to claim 20, Farhan, Nainar, Grimm and Memom teaches the system of claim 17, but Grimm further teaches wherein the instructions further cause the processing resource to rank the set of potential containerization nodes in order to optimize for low latency, high bandwidth (Paragraph 47), and/or direct switch connectivity (Paragraph 43, 47).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,10, 12-15, 16, 17-20 with respect to newly amended claims limitations  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
11/2/2021  have been fully considered but they are not persuasive. 
A).  Applicant states Farhan does not teach “determining a network bandwidth requirement…for the workload”.
With respect to remark A, Examiner respectfully fully disagrees with the applicant because in column 10 lines 5-22, 55-61, column 17 lines 20-27, Farhan teaches determining, based on the received network locality information and the received network utilization information, virtualization workload placement in order to maximize available network bandwidth (i.e. adjusting by changing in network bandwidth workload dimension by requiring more bandwidth to communicate with outside entities) and minimize network latency between virtualization equipment (i.e. low and medium latency) (column 10 lines 5-22, lines 55-61) (column  17 lines 20-27)
Secondly, Examiner would like to point out that In response to applicant's argument that determining placement in order to maximize the available network bandwidth, and minimize the network latency between the virtualization equipment”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Parekh et al. U.S. Patent Publication # 2020/0250006 which in Paragraph 11 teaches the pod is scheduled to memory optimized instances, and if ratio is low, the pod is scheduled to compute optimized instance and if ratio is within range between high and low, the pod is scheduled to EBS optimized instances.

C).  Yemini et al. U.S. Patent # 9,888,067 which teaches CPU and memory resources may be allocated to container by the scheduler of the container system which includes traditional operating systems scheduling algorithm.
D). Meisch et al. U.S. Patent Publication # 2018/0027060 which in Paragraph 69 teaches the orchestrator obtains profile in which the input parameter set is indicative of the type of the workload, the category of workload, general resource utilization behavior of the workload, cryptography intensive, size of the workload.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453